Jones, J.
^An appeal seldom comes to this court where the verdict is so plainly contrary to all the credible evidence in the case. This is strikingly illustrated in the finding of the jury that the value of the plaintiff’s work in caring for the crops was nothing. The testimony showed that the tobacco was not well cared for by Lozvell, the minor, and that the plaintiff gave much of his time and work to preserve it. This testimony was not disputed. In the .adjustment made between the parties in the fall defendant conceded that the work was worth $175, although plaintiff claimed it was worth $250.
Although the jury found that when Lozvell offered to return the car it was in as good condition as when he received it, with due allowance for wear considering the character and use made of the car, Lozvell’s own testimony showed that he had run it without oil and had broken it. There was evidence of his admission that he ran it without oil apd water; that this exploded and bursted the engine and broke it all to pieces. It is true there was some evidence that he had had it repaired. "
Although there was evidence that the plaintiff admitted that the note for $743 was paid by the transaction by which a new note for $400 and a chattel mortgage and bill of sale were executed to him, we do not consider that the finding of the jury on that issue was sustained by credible evidence. At that time plaintiff had a note signed by the minor and his father for $743 actually expended by the plaintiff. He knew that the minor was irresponsible. The burden of showing a release of the only responsible signer was on de*159fendants. It was conceded by Lowell that plaintiff was unwilling to surrender the note, and Lowell admitted that he spent three days and more trying to get his father released from tjie note, and failed, and that his father, after consulting an attorney, refused to sign the new note.
The substance of plaintiff’s testimony was that he accepted the note for $400 on condition that it be signed by the father. When we take into- consideration the undisputed facts attending the transaction and the manifest prejudice of the jury in answering the other questions, we are convinced that defendants have not produced the burden of proof necessary to' prove an agreement that Jacob Simon-son was released from payment of the note he had signed. Moreover, there is serious doubt whether even on defendants’ own theory there was a consideration for the release alleged.
By the adjustment made in the fall it was agreed by the minor, who was near his majority, with the consent of his father, that there was due the plaintiff $400. As part of that agreement he received a car, turned over to the plaintiff another, car and his interest in the crops, and allowed plaintiff $175 for work done. He also received $50 with which to buy necessary clothing. Lowell used the car then turned over to him until his majority in the spring and made some use of it after he became of age. He then offered to return the car in its depreciated condition, and now the court is asked to relieve him from all obligation under the agreement of settlement and render judgment compensating him for the value of one half the crops.
Counsel for defendants cite authority to the effect that where a minor has bought articles not necessaries and “has disposed of, lost, or wasted the same during his infancy, his right to disaffirm is in no way dependent upon his making good to the other party what he received.” The case before us does not involve a mere single transaction where a minor has bought or sold property and seeks to rescind, *160and the innumerable decisions on that subject afford little help. It may be conceded that the agreement of settlement made in the fall was voidable, but it does not follow that it could be only partially rescinded.
In the offer to rescind the minór made no demand for the $400 note, nor. for the car he had turned back, but only offered to return the car he finally received. He demands judgment for the full value of one half the crops, but makes no offer to pay the plaintiff for the work he had necessarily performed in caring for the crops nor for the money the minor had received for buying necessary clothing.
The settlement of the complicated transactions between the parties was not void, but was binding until rescinded. We feel compelled to hold that the attempt to rescind the agreement in part was not effective. By that agreement defendants acknowledged an indebtedness to the plaintiff in the sum of $400, and since there has been no rescission of the agreement tire plaintiff is entitled to judgment for that amount against both defendants, with interest since November 19, 1920| and to judgment dismissing the counterclaim.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment in accordance with the opinion.